Citation Nr: 1026309	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  05-37 974	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel




INTRODUCTION

The Veteran had active service from January 1961 to September 
1982.  The Veteran died in February 2005.  The appellant is 
seeking benefits as the Veteran's surviving spouse. 

This matter comes before the Board of Veteran's Appeals (Board) 
on appeal from a July 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
claim was previously before the Board in July 2009 and was 
remanded for further development.  The Board is satisfied that 
there has been substantial compliance with the remand directives, 
and the Board may proceed with review of the issues decided 
herein.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The Veteran died in February 2005.  His death certificate 
lists the cause of death as cardiopulmonary arrest due to 
intracranial hemorrhage and diffuse B cell lymphoma with 
intracranial metastasis.  

2.  The Veteran did not have service inside the Republic of 
Vietnam, and the evidence does not establish that he was exposed 
to herbicides in service.  

3.  The condition which caused the Veteran's death did not begin 
in service, may not be presumed to be related to any incident of 
service, and has not been otherwise shown to be causally related 
to service.  




CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not 
established.  38 U.S.C.A. §§ 1110, 1310, 5107 (West 2002); 38 
C.F.R. §§ 3.1, 3.5, 3.41, 3.303, 3.304, 3.307, 3.309, 3.312 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2007); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In the context of a claim for DIC benefits, section 5103(a) 
notice must include (1) a statement of the conditions, if any, 
for which a veteran was service connected at the time of his or 
her death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  

The RO provided the appellant pre-adjudication notice by letter 
dated in July 2005, which substantially complied with the notice 
requirements.  The Board observes that the notice provided did 
not include a statement of the conditions for which the Veteran 
was service connected; however, the appellant is not prejudiced 
by this error because, at the time of his death, the Veteran was 
service-connected only for tinnitus, which is not shown or 
alleged to be related to his death.  Complete notice was sent in 
June and September 2009, and the claim was readjudicated in an 
April 2010 supplemental statement of the case.  Mayfield, 444 
F.3d at 1333.

VA has obtained service treatment records and private medical 
records.  A medical opinion to address the issue of service 
connection for the cause of the Veteran's death has not been 
obtained and is not required.  The appellant claims that the 
Veteran's lymphoma was due to herbicide exposure in service.  As 
will be discussed herein, there is no competent and credible 
evidence establishing that the Veteran was exposed to herbicides 
in service.  Thus, the evidence does not indicate that the cause 
of death may be related to service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Neither the appellant nor her representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.

Service Connection for Cause of Death

The appellant is seeking Dependency and Indemnity Compensation 
(DIC) as the Veteran's surviving spouse.  DIC may be awarded to a 
surviving spouse of a veteran whose cause of death is service-
connected.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.5(a).

A veteran's death may be service connected if the death resulted 
from a disability incurred or aggravated in the line of duty in 
the active military, naval or air service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303(a).  The service-connected disability may be 
either the principal or a contributory cause of death.  38 C.F.R. 
§ 3.312(a).  A disability is the principal cause of death if it 
was the immediate or underlying cause of death, or was 
etiologically related to the death.  38 C.F.R. § 3.312(b).  A 
disability is a contributory cause of death if it contributed 
substantially or materially to the cause of death, combined to 
cause death, aided or lent assistance to producing death.  38 
C.F.R. § 3.312(c).

In this case, the Veteran died in February 2005.  His death 
certificate lists the cause of death as cardiopulmonary arrest 
due to intracranial hemorrhage and diffuse B cell lymphoma with 
intracranial metastasis.  The record indicates that the Veteran 
was not service-connected for any of these conditions at the time 
of his death.  The Board therefore considers whether the 
conditions which caused his death could have been service-
connected.  

For service connection to be established, the evidence must show 
that the condition which caused the Veteran's death began in 
service or was otherwise causally related to an event in service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Service 
connection for certain chronic diseases will be presumed to have 
been incurred in service if they are manifest to a compensable 
degree within the first year following active military service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The Veteran's service treatment records do not indicate that he 
was diagnosed with any chronic conditions in service, and there 
is no evidence that lymphoma developed within one year of 
separation.  The claims file contains a letter from the Veteran's 
oncologist which states that chronic lymphocytic leukemia (CLL) 
was diagnosed in 1993.  The Board observes that CLL is a form of 
non-Hodgkin's lymphoma.  (See American Cancer Society, 
http://www.cancer.org/Cancer/Non-HodgkinLymphoma/DetailedGuide, 
"What is non-Hodgkin's Lymphoma?").  The basis of the 
appellant's claim is that the lymphoma which contributed to her 
husband's death resulted from his exposure to Agent Orange in 
service.  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain herbicide 
agents (e.g. Agent Orange).  "Service in the Republic of 
Vietnam" includes service in the waters offshore and service in 
other locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam38 U.S.C.A. § 1116(f); 38 
C.F.R. § 3.307(a)(6)(iii).  When such a veteran contracts a 
disease associated with exposure to herbicides (listed in 38 
C.F.R. § 3.309(e)) that becomes manifest to a compensable degree 
within the time period specified in 38 C.F.R. § 3.307(a), the 
disease will be considered to have been incurred in service, even 
though there is no evidence of such a disease during the period 
of service.  A veteran who contracts a disease not presumed under 
the regulation to be caused by herbicide exposure may still seek 
to establish service connection by offering medical evidence that 
his disease was actually caused by military service, including 
herbicide exposure.  Combee v. Brown, 34 F.3d 1039, 1042 (1994).  
Non-Hodgkin's lymphoma is a condition which may be presumed to be 
caused by herbicide exposure.  38 C.F.R. § 3.307(a)(6)(ii), 
3.309(e).  

After careful consideration, the Board concludes that service 
connection is not warranted for the claimed lymphoma as 
presumptively due to herbicide exposure, as there is no evidence 
that the Veteran ever served within the land borders of Vietnam.  
See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also 
VAOPGCPREC 27-97.  Nothing in the Veteran's service records 
suggests that he was ever physically present in the Republic of 
Vietnam.  Although the Veteran's Form DD214 indicates that he 
received the Vietnam Service Medal, the fact that a veteran has 
been awarded the Vietnam Service Medal does not prove that he or 
she was "in country."  VA Adjudication Procedure Manual, M21 - 
1, Part III, para. 4.24 (July 1, 2004).  The Board notes that the 
Veteran himself did not report that he had ever been inside 
Vietnam.  Rather, he stated to VA in a July 2003 letter that he 
was exposed to Agent Orange in Thailand while working on aircraft 
that had flown inside Vietnam.  The presumption of exposure to 
herbicides does not apply under these circumstances.   

In support of her claim, the appellant has submitted a letter 
from T.S., who asserts that he was stationed with the appellant's 
husband in Thailand.  The letter states that members of the 
Veteran's unit had a required stop-over in Vietnam on their way 
to Thailand.  T.S. also reports that planes were sometimes forced 
to land in Vietnam, and on those occasions members of his unit 
would enter Vietnam to repair the planes.  T.S. does not claim to 
have any actual knowledge that the appellant's husband entered 
the land borders of Vietnam on a particular occasion.  Therefore, 
the Board finds that these statements are too vague and 
generalized to be relevant to the instant case.  

The Board acknowledges that the August 2004 letter from the 
Veteran's oncologist states that the Veteran worked on aircraft 
which sprayed Agent Orange and that this is a risk factor for the 
development of CLL.  However, the letter expressly states that 
the Veteran reported this history himself.  It is not based on 
the doctor's actual knowledge of the Veteran's activities in 
service.  The Board may not disregard a medical opinion solely on 
the rationale that it was based on a history given by the 
claimant.  In this case, however, there is no evidence in the 
record to corroborate the Veteran's claim that he was exposed to 
herbicides and the Veteran himself did not indicate that he had 
ever entered Vietnam.  See Kowalski v. Nicholson, 19 Vet. App. 
171 (2005).  Accordingly, the doctor's statements in this regard 
are not considered probative as to the etiology of the Veteran's 
CLL.

Agent Orange presumption is not the sole method for showing 
causation, and the appellant is not precluded from establishing 
service connection with proof of direct causation.  See Combee, 
34 F.3d. at 1042.  However, no medical evidence has been 
submitted which suggests or demonstrates that the Veteran's CLL 
was otherwise related to service.  Therefore, there is no basis 
for service connection.  


In summary, the Board concludes that service connection for the 
cause of the Veteran's death must be denied.  During his 
lifetime, the Veteran was not service-connected for any of the 
conditions which caused or contributed to his death.  There is no 
competent evidence that the conditions noted on the death 
certificate manifested in service or within one year of 
separation.  In addition, there is no competent evidence linking 
the fatal disease process to service, since exposure to 
herbicides in service has not been shown and may not be presumed.  
The preponderance of the evidence is against a finding that the 
cause of the Veteran's death is related to service.  Therefore, 
service connection for cause of death must be denied.  


ORDER

Service connection for the cause of the Veteran's death is 
denied. 




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


